                      Case 4:19-cr-00127-BSM Document 76 Filed 09/15/20 Page 1 of 1


~   AO 24 5A (Rev. 12/03) Judgment of Aeguiual



                                      UNITED STATES DISTRICT COURT

_ _ _ _ _ _E_A_S_T_E_RN
                    _ _ _ _ _ _ _ DISTRICT OF _ _ _ _ _ _A_RKA
                                                           __N_S_A_S_ _ _ _ __

           UNITED ST A TES OF AMERICA
                                                              JUDGMENT OF ACQUITTAL
                               V.

                       James Jackson
                                                              CASE NUMBER: 4:19-cr-00127-BSM-1




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT ARKANSAS




Signature of Judge

Brian S. Miller - District Judge
Name of Judge                                Title of Judge


                                    Date
